699 S.E.2d 642 (2010)
STATE of North Carolina
v.
Ahmed Abdul RAHAMAN a/k/a Sandy Marsh, Defendant.
No. 67P10.
Supreme Court of North Carolina.
June 16, 2010.
William D. Spence, Kinston, for Ahmed Abdul Rahaman.
Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
Prior report: ___ N.C.App. ___, 688 S.E.2d 58.

ORDER
Upon consideration of the petition filed on the 16th of February 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals *643 pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."